Case: 17-50637      Document: 00514596443         Page: 1    Date Filed: 08/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit
                                    No. 17-50637                          FILED
                                  Summary Calendar                  August 13, 2018
                                                                     Lyle W. Cayce
UNITED STATES OF AMERICA,                                                 Clerk


                                                 Plaintiff-Appellee

v.

JOSE ANGEL ESQUIVEL-BUENTELLO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:17-CR-119-1


Before STEWART, Chief Judge, and GRAVES and DUNCAN, Circuit Judges.
PER CURIAM: *
       Jose Angel Esquivel-Buentello challenges the sentence imposed for his
guilty plea conviction for illegal reentry into the United States. He argues that
the within-guidelines sentence of 30 months of imprisonment was greater than
necessary to achieve the sentencing goals of 18 U.S.C. § 3553(a) and therefore
is substantively unreasonable.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50637    Document: 00514596443     Page: 2   Date Filed: 08/13/2018


                                 No. 17-50637

      We review “the substantive reasonableness of the sentence imposed
under an abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 51
(2007). Because the sentence falls within the properly calculated advisory
guidelines ranges, it is entitled to a presumption of reasonableness. See United
States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      In previous cases, we have rejected the arguments that Esquivel-
Buentello raises on appeal. We have not been persuaded that the offense of
illegal reentry is treated too harshly under § 2L1.2 because it is in essence an
international trespass. See United States v. Juarez-Duarte, 513 F.3d 204, 212
(5th Cir. 2008). We have also rejected the contention that § 2L1.2’s double-
counting of a defendant’s criminal history necessarily renders a sentence
unreasonable. See United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir.
2009).   Further, Esquivel-Buentello’s contention that his allegedly benign
motives for returning to the United States warranted a lesser sentence is
unavailing. See United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir.
2008).   His arguments amount to a request for this court to reweigh the
sentencing factors, which we will not do. See United States v. McElwee, 646
F.3d 328, 344 (5th Cir. 2011).
      Esquivel-Buentello has not shown that the district court failed to
consider any significant factors, gave undue weight to any improper factors, or
clearly erred in balancing the sentencing factors; thus, he has not rebutted the
presumption of reasonableness. See Cooks, 589 F.3d at 186. Accordingly, the
judgment of the district court is AFFIRMED.




                                       2